UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4536
REGINALD CLAUDIUS GRAYSON, a/k/a
Doobie,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                            (CR-99-530)

                      Submitted: April 20, 2001

                       Decided: June 29, 2001

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Alana Black Zielinski, Jonesboro, Georgia, for Appellant. J. Rene
Josey, United States Attorney, E. Jean Howard, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GRAYSON
                               OPINION

PER CURIAM:

   Reginald Claudius Grayson appeals from his conviction and the
224-month sentence imposed by the district court following his guilty
plea to conspiracy to distribute powder and crack cocaine in violation
of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999). Finding no reversible
error, we affirm.

   On appeal, Grayson contends the district court improperly denied
his motion to withdraw his guilty plea. We review for abuse of discre-
tion. United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996). In
determining whether the trial court abused its discretion in denying a
motion to withdraw a guilty plea, we consider the six factors articu-
lated in United States v. Moore, 913 F.2d 245, 248 (4th Cir. 1991).
In this case, the district court considered each of the Moore factors
and found they did not support Grayson’s motion. We find no abuse
of discretion.

   Grayson also challenges the district court’s application of the Sen-
tencing Guidelines. Because Grayson knowingly and voluntarily
waived his right to appeal, his challenge to the district court’s applica-
tion of the Sentencing Guidelines is waived. United States v. Wiggins,
905 F.2d 51, 53 (4th Cir. 1990).

   Grayson further contends his trial counsel was ineffective. Claims
of ineffective assistance of counsel are generally not cognizable on
direct appeal. United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). To allow for adequate development of the record, claims of
ineffective assistance of counsel must ordinarily be pursued in a 28
U.S.C.A. § 2255 (West Supp. 2000) motion. United States v. Hoyle,
33 F.3d 415, 418 (4th Cir. 1994). An exception to this general rule
obtains when the record conclusively establishes ineffective assis-
tance of counsel. King, 119 F.3d at 295. A review of the record does
not conclusively establish ineffective assistance of counsel, and Gray-
son’s ineffective assistance claims are therefore not cognizable in this
direct appeal. We thus express no opinion on the merits of Grayson’s
argument as to ineffective counsel.
                     UNITED STATES v. GRAYSON                       3
   Finally, Grayson contends his plea was not knowing because the
district court failed to properly inform him of the maximum and mini-
mum possible sentences, in violation of Fed. R. Crim. P. 11 and
related case law. This Court generally reviews the adequacy of a
guilty plea de novo, but in the Rule 11 context, violations are evalu-
ated for harmless error. United States v. Damon, 191 F.3d 561, 564
n.2 (4th Cir. 1999) (citing United States v. Goins, 51 F.3d 400, 402
(4th Cir. 1995)). A careful review of the record shows that any poten-
tial error was harmless.

   Accordingly, we affirm Grayson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED